Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 1 of 38




                          Exhibit 8




                                1
                                         Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 2 of 38
                                                                      4-6


Speaker     Time                         Danish Transcription                                   English Translation                     Comment
P1 Intro   0:00:00   Du lytter til P1.                                         You are listening to P1.
Speak
Jesper               Det er torsdag den 12. april 2007. Lisbeth Rømer og       It is Thursday the 12th of April 2007. Lisbeth Rømer
Tynell               Jette Zester er på vej ud for at mødes med                and Jette Zester are on their way out the door to
                     repræsentanter for bankerne. De banker, der i             meet with representatives for banks. The banks,
                     deres depoter opbevarer de danske aktier, som             which in their depots store the Danish stocks in safe
                     Lisbeth Rømer og Jette Zester gerne vil vide, hvem        custody, and that Lisbeth Rømer and Jette Zester
                     der ejer og får udbetalt aktieudbytte af.                 would very much like to know who owns and who
                                                                               receives dividend pay-outs from.
Jesper     0:00:30   For at bane vej for deres forslag til, hvordan Skat kan   To pave the way for the proposal for how the Danish
Tynell               få kontrol med udbetalingerne af millioner af kroner      Tax Agency can gain control of payments involving
                     i refusion af udbytteskat, forsøger de to                 millions of Danish kroner in refunds of tax on
                     skattemedarbejdere således allerede her i foråret         dividends, back in the spring of 2007, the two tax
                     2007 at gøde jorden ved at tage ud og tale med den        employees already attempted to prepare the ground
                     finanssektor, som de gerne vil have til at give dem de    by going out and speaking with the finance sector
                     oplysninger, de mener, de har brug for.                   who they would very much like to provide them with
                                                                               the information they feel they need.
Jette                Hver eneste gang jeg overhovedet … og det gælder          Every single time I have ... and this also applies to
Zester               også for Lisbeth. Hver gang jeg overhovedet har           Lisbeth. Every single time I have been able to make
                     kunnet komme til orde, så har vi sagt, at den             my voice heard, we have said continuous reporting.
                     løbende indberetning.
Jette      0:01:00   Det ville være en rigtig stor hjælp og faktisk alfa       It would be a massive help and, in fact the be-all and
Zester               omega, sådan at vi kan sikre, at vores                    end-all, so that we can ensure that our dividend
                     udbytteadministration ikke refunderer i blinde.           refund administration is not blindly handing out
                                                                               refunds.
Jesper               Lisbeth Rømer og Jette Zester kører ud mod                Lisbeth Rømer and Jette Zester drive towards the
Tynell               Værdipapircentralen, VP. Det er dér, de                   Central Securities Depository, VP. It is where the
                     børsnoterede danske aktier er registreret på              listed Danish shares are registered on the banks’
                     bankernes vegne, og der, de i dag skal mødes med          behalf, and where today they will meet with Finance
                     blandt andet Finansrådet, der er bankernes                Denmark, among others, which is the banks’ interest
                     interesseorganisation.                                    organisation.



                                                                                     2
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 3 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                       English Translation                        Comment
Lisbeth   0:01:30   Møderne foregik enten i Finansrådets hus i               The meetings either took place in Finance Denmark’s
Rømer               Amaliegade eller de kunne også blive afholdt hos         Headquarters at Ameliegade, or they could also be
                    VP                                                       held at the Central Securities Depository (VP).
Jesper              I dag er de på vej til møde i den såkaldte               Today, they are on the way to a meeting at the so-
Tynell              skattegruppe eller VP's skattegruppe, som den også       called tax group, or VP’s tax group, as it is also called,
                    kaldes, fordi gruppen holder sine fire årlige møder      because the group holds its four annual meetings
                    her hos VP. Uden for Værdipapircentralen                 here at VP. Outside the Central Securities Depository
                    ankommer også repræsentanter for Finansrådet,            representatives for Finance Denmark, the
                    Realkreditrådet og Investeringsforeningsrådet,           Association of Danish Mortgage Banks and the
                                                                             Danish Investment Association also arrive.
Jesper    0:02:00   da de går ind ad døren og sammen sætter sig              when they walk in the door and sit together around
Tynell              omkring bordet i VP's skatte gruppe, mødes de            the table in VP’s tax group, they meet with the
                    blandt andet med det eksplicitte formål at minimere      explicit purpose of, among others, minimising the
                    risikoen for, at der sker fejl på lige netop             risk of errors occurring within precisely the dividend
                    udbytteskatteområdet. På møderne med den                 taxation field. At meetings with the Danish financial
                    finansielle sektor har Lisbeth Rømer og Jette Zester     sector Lisbeth Rømer and Jette Zester have many
                    således rig lejlighed til at forklare om de problemer,   opportunities to explain about the problems they
                    de har med refusion af udbytteskat. Og det gør de,       have with dividend tax refunds. And that they do,
                    fortæller de.                                            they explain.
Lisbeth             Jeg fortalte,                                            I explained,
Rømer
Lisbeth   0:02:30   at når en aktionær søger udbytteskat refunderet, så      that when a shareholder applies to have dividend tax
Rømer               har vi ingen mulighed for nogen steder at se, om de      refunded, we do not have the ability to look
                    er aktionærer på det tidspunkt, hvor udbyttet bliver     anywhere and see whether they are shareholders at
                    fastsat. Så famler vi i blinde, og det er jo i hvert     the time when the dividend is set. So, we are
                    tilfælde ikke særlig godt for landet.                    stumbling blindly, and, in any case, that is not
                                                                             particularly good for the country.
Jesper              Allerede på det første møde                              Already at the first meeting
Tynell




                                                                                   3
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 4 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                      English Translation                     Comment
Jesper    0:03:00   i skattegruppen fremlægger Lisbeth Rømer og Jette         in the tax group Lisbeth Rømer and Jette Zester
Tynell              Zester således deres ønske om, at bankerne                present their desire for banks to inform the Danish
                    hurtigere skal fortælle Skat, hvilke aktionærer der får   Tax Agency more quickly with respect to which
                    udbetalt aktieudbytte. Det kan jeg se af det referat,     shareholders receive dividend pay-outs. I can see
                    som VP efterfølgende sender rundt. En                     that in the report that the VP subsequently sends
                    repræsentant for Finansrådet får herefter ordet.          round. A representative for Finance Denmark then
                    Han anerkender, at der er gode argumenter for             takes the floor. He acknowledges that there are good
                    løbende at give oplysningerne til Skat, men siger         arguments for disclosing the information to the
                    samtidig, at man må veje fordelene op mod                 Danish Tax Agency on an ongoing basis, but at the
                    ulemperne.                                                same time says that the benefits must be weighed
                                                                              up against the disadvantages.
Jesper    0:03:30   For eksempel hvad det vil koste bankerne. De aftaler      For example, what will it cost the banks? Therefore,
Tynell              derfor på mødet, at Finansrådet skal spørge sine          they agree at the meeting that Finance Denmark will
                    medlemmer, altså bankerne, hvad de mener om               ask its members, the banks that is, what their
                    Skats ønske om hurtigere at få oplysningerne ind, da      opinion is about the Danish Tax Agency’s desire to
                    skattegruppen to måneder senere mødes igen i juni,        have the information reported more quickly, so that
                    er svaret klart. Bankerne er ikke meget for det, lyder    when the tax group meets again in June, two months
                    beskeden ifølge referatet. Lisbeth Rømer og Jette         later, they will receive an answer. According to the
                    Zester sætter trumf på og forklarer, at de under          report, the message from the banks is that they are
                                                                              not quite for the idea. Lisbeth Rømer and Jette
                                                                              Zester play their trump card and explain that they
Jesper    0:04:00   alle omstændigheder vil forsøge at få deres forslag       will attempt to get their suggestion implemented by
Tynell              gennemført ved lov. Finansrådet meddeler, at det          law under all circumstances. Finance Denmark states
                    er positivt indstillet og gerne vil være med til at       that it is positive towards the suggestion and would
                    nedsætte en arbejdsgruppe, der kan se nærmere på          like to participate in setting up a working group to
                    sagen sammen. Men det kommer ikke til at ske. I           jointly investigate the matter more closely. But this
                    efteråret 2007 får Lisbeth Rømer og Jette Zester          will not happen. In the spring of 2007, Lisbeth Rømer
                    flere gange nej fra Skatteministeriet til at              and Jette Zester are told no by the Danish Ministry
                    gennemføre ændringerne ved lov og efter flere             of Taxation on several occasions with respect to
                    gange at have rykket finanssektoren i ærmet for at        implementing the changes by law and after having
                    få gang                                                   bothered the finance sector on numerous occasions
                                                                              to get the



                                                                                    4
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 5 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                      English Translation                      Comment
Jesper    0:04:30   i den aftalte arbejdsgruppe, så ender Finansrådet         agreed working group up and running, Finance
Tynell              herefter til sidst med at melde fra. Også selvom Skat     Denmark finally ends up withdrawing. And even
                    i et notat til skattegruppen inden da har                 though the Danish Tax Agency emphasised, in a note
                    understreget, at målet med det hele er at sikre, at       to the tax group sent before then, that the goal of
                    Lisbeth Rømer og hendes kolleger i Skat ved, hvem         the whole thing is, as stated, to ensure that Lisbeth
                    aktionærerne er, inden de enkelte aktionærer kan få       Rømer and her colleagues at the Danish Tax Agency
                    udbetalt udbytteskat, som der står.                       know who the shareholders are before the individual
                                                                              shareholders can have dividend tax refunds paid out.
Lisbeth             Vi kunne risikere at miste penge, og det vil vi kunne     We could risk losing money and that is something we
Rømer               forhindre,                                                would be able to prevent,
Lisbeth   0:05:00   hvis vi fik en fremrykket indberetning.                   if we received an early report.
Rømer
Jesper              Hvordan reagerede bankerne på det argument på de          How did the banks react to the argument at the
Tynell              møder, du har været med til?                              meetings you attended?
Lisbeth             De syntes ikke, at de var tungtvejende nok for dem        They did not think that it was serious enough for
Rømer               til at ændre på den procedure, de følte, de havde, og     them to change the procedure they felt they had,
                    som de skulle ændre, hvis de skulle imødekomme            and that they would change if they were to
                    vores ønsker. Så det blev afvist pure.                    accommodate our wishes. So, it was simply rejected.
Jesper    0:05:30   Det her er "De hemmelige aktionærer", en                  This is “The secret shareholders,” an investigation of
Tynell              undersøgelse af, hvorfor huller, der har ført til         why holes that have led to assumed fraud involving
                    formodet milliardsvindel med udbytteskat, ikke er         billions of Danish kroner in dividend tax have not
                    blevet lukket, når man har kendt til hullerne i årevis.   been closed, especially since the holes have been
                    Jeg hedder Jesper Tynell. Velkommen til fjerde            known about for years. My name is Jesper Tynell.
                    afsnit: "Bankerne stritter imod".                         Welcome to the fourth episode: “The banks are
                                                                              resisting.”




                                                                                    5
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 6 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                    English Translation                     Comment
Jesper    0:06:00   Bankernes nej til løbende at fortæller Lisbeth          However, the banks’ refusal to tell Lisbeth Rømer
Tynell              Rømer og hendes kolleger, hvem der tjener penge         and her colleagues who earns money by receiving
                    på at få udbytte af deres aktier, forhindrer            dividends from their shares does not prevent her
                    imidlertid ikke hende og Jette Zester i fortsat at      and Jette Zester from continuing to raise the
                    bringe spørgsmålet op, når de med jævne                 question when they meet with bank representatives
                    mellemrum mødes med bankernes repræsentanter,           at regular intervals, for example in VP’s tax group.
                    for eksempel i VP's skattegruppe.
Jette               Tilbagemeldingerne eller bemærkningerne er, at vi       The feedback or comments are that we hear what
Zester              hører, hvad I siger. Men i øjeblikket, kan det ikke     you say. But now it is not up for discussion, so we
                    komme på tale, så vi må lægge lidt mere pres på.        need to put a bit more pressure on them.
Jette     0:06:30   Deres nej skal ikke afskære os fra at komme med         Their “no” will not deter us from bringing the matter
Zester              ønsket igen og igen.                                    up over and over again.
Jesper              I 2008 gentager det hele sig så en gang til, da         Once again, in 2008, the entire thing repeats itself.
Tynell              Skatteministeriet nu flere gange har afvist at          The Danish Ministry of Taxation has now rejected
                    fremrykke indberetningen af aktionærerne ved lov,       submitting an early report of shareholders by law on
                    fordi ministeriet ikke vil pålægge bankerne flere       several occasions, because the ministry does not
                    administrative byrder, bringer Lisbeth Rømer og         want to impose additional administrative burdens
                    Jette Zester igen spørgsmålet op i VP's skattegruppe,   on the banks. As stated in the meeting minutes
                    fremgår det af mødereferaterne.                         Lisbeth Rømer and Jette Zester raise the matter once
                                                                            again in VP’s tax group.
Jesper    0:07:00   De to spørger nu Finansrådet om bankerne så ikke        The two now ask Finance Denmark whether the
Tynell              frivilligt vil fortælle Lisbeth Rømer tidligere, hvem   banks would be willing to voluntarily inform Lisbeth
                    de har udbetalt aktieudbytte til. Men også denne        Rømer who they have previously paid out dividends
                    gang er svaret nej. Bankerne vil kun gøre det, hvis     to. This time the answer was also no. The banks
                    de bliver tvunget til det ved lov. Og det vil           would only do so if they were forced to by law. And
                    Skatteministeriets departement ikke være med til,       when Lisbeth Rømer asks the man from the Danish
                    lyder svaret endnu en gang, da Lisbeth Rømer            Ministry of Taxation yet again, their response was
                    spørger ministerens mænd en gang til.                   that they would help with this.
Lisbeth             Man ville meget nødig pålægge nye byrder.               They were very reluctant to impose new burdens.
Rømer




                                                                                  6
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 7 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                      English Translation                     Comment
Lisbeth   0:07:30   Og dem, der slå sig i tøjret, det var jo bankerne. De    And the ones that were resisting, well those were
Rømer               var ikke meget for at fremrykke noget som helst. De      the banks. They were not much for bringing anything
                    var ikke interesserede i at ændre på hele deres          forward at all. They were not interested in changing
                    basissystem vedrørende oplysninger til Skat, så          their entire basic system concerning data to the
                    derfor så kunne de ikke forestille sig at have løbende   Danish Tax Agency, so therefore they could not
                    indberetninger.                                          imagine having to conduct continuous reporting.
Jesper              Men nu er det formelt set ikke Finansrådet og            But now, formally speaking, it is not Finance
Tynell              bankverdenen, der bestemmer i sidste ende,               Denmark and the banking world who decide in the
                    hvornår der skal indberettes.                            end when things must be reported.
Jesper    0:08:00   Det er jo myndighederne. De her afvisninger du           It is the authorities. These refusals you encounter at
Tynell              møder på møderne. Hvordan bærer du dem hjem?             the meetings. How do you carry them back home?
Lisbeth             Dem bærer jeg jo hjem til min chef, fordi så må du       I carry them back to my boss, because you must have
Rømer               have nogle større muskler til for at komme igennem       some bigger muscles to move ahead with it. But the
                    med det. Men de større muskler var ikke store nok        bigger muscles were not quite big enough or
                    eller måske ivrige nok for at være med på denne her      perhaps eager enough to be included in this idea.
                    ide.
Jesper    0:08:30   Men i 2009 sker der så endelig noget, der måske          But, in 2009 something finally happens that can
Tynell              kan give et praj om, hvem der har størst muskler og      perhaps give a bit of an indication as to who has the
                    vilje. Er det regeringen og Folketinget, er det          biggest muscles and the strongest will. Is it the
                    Lisbeth Rømer og hendes kolleger i Skat?                 Danish Government and Danish Parliament? Is it
                    Embedsmændene i Skatteministeriets departement           Lisbeth Rømer and her colleagues at the Danish Tax
                    eller andre ministerier? Eller er det reelt              Agency? Or perhaps the officials at the Danish
                                                                             Ministry of Taxation’s department or other
                                                                             ministries? Or is it actually




                                                                                   7
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 8 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                    English Translation                     Comment
Jesper    0:09:00   den finansielle sektor og bankerne, der i praksis får   the financial sector and the banks who, in practice,
Tynell              lov at bestemme? Indtil nu har Skatteministeriets       can decide? Until now the Danish Ministry of
                    departement sagt nej til Lisbeth Rømers og Jette        Taxation’s department had said no to Lisbeth
                    Zesters forslag med henvisning til, at regeringen       Rømer’s and Jette Zester’s proposal, stating that the
                    ikke vil pålægge bankerne flere administrative          Danish government did not wish to impose
                    byrder, men tværtimod har en politik om at              additional administrative burdens on the banks, but
                    nedbringe dem. Ministeriet er ligefrem blevet målt      on the contrary, has a policy to reduce them. The
                    på, hvor mange indberetninger til Skat det kan          ministry has even been measured with respect to
                    fritage banker og andre virksomheder for.               how many reports to the Danish Tax Authority can
                                                                            exempt banks and other companies from.
Jesper    0:09:30   Men inde i Skatteministeriets departement, hvor         But inside the Danish Ministry of Taxation’s
Tynell              Carl Helman er jurist og har sit skrivebord, åbner      department where Carl Helman is a lawyer and has
                    der sig pludseligt et politisk vindue. Et vindue der    his desk, a political window is suddenly opened. A
                    måske alligevel kan give mulighed for mere kontrol.     window that can perhaps provide the potential for
                                                                            more control.
Male1               Den daværende VK-regering under Anders Fogh             The then VK government under Anders Fogh
                    Rasmussen som statsminister gennemførte en              Rasmussen as Danish Prime Minister conducted a
                    skattereform Forårspakken 2,0, der i høj grad           tax reform Spring package 2.0, which primarily offers
                    indebar personskattelettelser. Det skulle man jo        a reduction in the personal tax burden. This was to
                    finansiere, og det indebar, at man åbnede for at        be finances, and this means that it opened the
                                                                            potential for
Male1     0:10:00   fravige fra skattestoppet og i den pakkeløsning og      deviation from the tax stop. That package solution
                    den i den åbning indgik så, at man skærpede             and the opening also included the tightening of
                    indberetningsfristerne for udbytteskat. Heller man      reporting deadlines for dividend tax. Rather it was
                    forslog at skærpe reglerne. At ministeren blev          proposed that the rules would be tightened. That the
                    bemyndiget til at kunne skærpe,                         minister was authorised to be able to tighten the
                    indberetningsreglerne for dansk udbytteskat, så         reporting rules for Danish dividend tax so that it
                    man bedre kunne kontrollere det.                        could be controlled better.
Jesper              Embedsmændene bruger således ordningen til at           Officials thus use the scheme to attempt to sneak in
Tynell              forsøge at snige




                                                                                  8
                                      Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 9 of 38
                                                                   4-6


Speaker    Time                      Danish Transcription                                        English Translation                      Comment
Jesper    0:10:30   et forslag ind i en større reformpakke. Et forslag om        a proposal into a larger reform package. A proposal
Tynell              at give ministeren mulighed for at indføre bedre             to give the minister the option to introduce better
                    kontrol med refusion af udbytteskat.                         control over refunds of dividend tax.
Jette               I 2009 prøver vi igen og ser også et snit til at få listet   In 2009 we try again and see an opportunity to have
Zester              en bemyndigelse ind.                                         authority introduced.
Jesper              I virkeligheden indgår forslaget hverken i den               The proposal was neither included in the political
Tynell              politiske aftale om Forårspakke 2.0 eller i det udkast       agreement concerning the Spring package 2.0, nor in
                    til lovforslag, som bankerne og andre får tilsendt i         the legislative proposal that the banks and others
                    høring og kan læse. Jeg kan                                  were sent in the consultation and can read. I can
Jesper    0:11:00   se af dokumenterne, at forslaget først bliver sat ind        see from the documents that the proposal was only
Tynell              senere, inden lovforslaget bliver fremsat for                added later before the legislative proposal was made
                    Folketinget.                                                 to the Danish Parliament.
Jette               Der får vi indføjet i 11. time en bemyndigelse til           In the 11th hour we have an authorisation
Zester              ministeren om, at han kan fremrykke tidspunktet              incorporated giving the minister the authorisation to
                    for indberetningen af udbytter, hvis han vil det.            bring forward the time dividends are reported,
                                                                                 should he so wish.
Jesper              Men Finansrådet og bankerne læser ikke kun det               But Finance Denmark and the banks do not only read
Tynell              lovudkast, ministeriet har sendt til dem. De læser sig       the draft law the ministry has sent to them. They also
                    også det ændrede lovforslag, der bliver sendt til            read the amended legislative proposal that was sent
                    Folketinget.                                                 to the Danish Parliament.
Jesper    0:11:30   Og selv om lovforslaget er 126 sider langt, så               And even though the legislative proposal is 126
Tynell              opdager Finansrådet den lille tilføjelse inde i teksten      pages long, Finance Denmark discovers the little
                    og farer straks i blækhuset.                                 addition contained within text and immediately
                                                                                 reacts with an angry written response.
Lisbeth             Finansrådet svarer jo også, at de ikke synes, at der er      Finance Denmark also replies and states that they do
Rømer               nogen grund til at lave det om. De har afvist det hele       not feel there is any reason to make a change. They
                    tiden.                                                       have rejected it the entire time.




                                                                                       9
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 10 of 38
                                                                  4-6


Speaker    Time                      Danish Transcription                                          English Translation                    Comment
Jesper              I et brev til Folketinget sætter Finansrådet hælene i         In a letter to the Danish Parliament, Finance
Tynell              og skriver, at det som repræsentant for bankerne              Denmark digs in its heels and writes that as
                    allerede flere gange har afvist                               representative for the banks they have already
                                                                                  rejected the
Jesper    0:12:00   kravet om løbende at fortælle Skat, hvem der tjener           demand to continuously report to the Danish Tax
Tynell              hvor meget på at få udbetalt udbytte af deres                 Agency who earns how much on being paid out
                    aktier.                                                       dividends from their shares several times.
Male2               Ønsket om successive indberetning har flere gange             The desire to implement successive reporting has
                    været fremsat administrativt af Skat og afvist af             been presented by the Danish Tax Agency
                    Finansrådet. Finansrådet må fastholde, at den                 administratively on several occasions and has been
                    finansielle sektors systemer er udviklet og indrettet         rejected by Finance Denmark. Finance Denmark
                    med henblik på en årlig skatteindberetning. Det vil           must maintain that the financial sector’s systems are
                    derfor være forbundet med betydelige                          developed and geared towards an annual reporting
                    omkostninger og en ikke uvæsentlig fejlrisiko, hvis           to the tax authorities. Therefore, there would be
                    der tillige skal foretages løbende                            significant costs associated and an appreciable risk
                                                                                  for error if dividend pay-outs must also be
Male2     0:12:30   indberetning af udbytte. Disse omkostninger og                reported on an ongoing basis. Again, these costs and
                    risici kan ikke modsvares af nogen merværdi igen.             risks cannot be counterbalanced by any added value.
Jette               Så siger de nej, det har vi sagt. Det ville vel heller ikke   So, they say no, as we have said. That would not
Zester              være med til nu.                                              appear to be appropriate at this time either.
Jesper              Men noget har alligevel forandret sig. Noget der              But something has changed in any case. Something
Tynell              måske kan give embedsmændene fornyet håb.                     that can perhaps give the officials new hope.
Anders              Og Lars, nu arver du så alt det her                           And Lars, you are now inheriting all of this.
Fogh
Rasmuss
en
Jesper              Nogle uger                                                    Several weeks
Tynell




                                                                                       10
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 11 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                      English Translation                     Comment
Jesper    0:13:00   før lovforslaget bliver fremsat i Folketinget, bliver    before the legislative proposal is presented in the
Tynell              statsminister      Anders      Fogh        Rasmussen     Danish Parliament, Prime Minister Anders Fogh
                    generalsekretær i NATO og overdrager derfor              Rasmussen becomes Secretary General of NATO and
                    statsministerposten til sin partifælle i Venstre, Lars   the prime minister post is then entrusted to his party
                    Løkke Rasmussen.                                         colleague in the Left (Venstre), Lars Løkke
                                                                             Rasmussen.
Anders              Derfor er det en stor glæde for mig, Lars, at jeg i      Lars, it is a great pleasure for me to hand over
Fogh                dag kan overdrage dog ledelsen af landet.                leadership of the country.
Rasmuss
en
Jesper              Og måske giver det fornyet mod på at prøve en            And perhaps this will provide some renewed
Tynell              gang til, tænker Lisbeth Rømer.                          courage to try once more, thinks Lisbeth Rømer.
Lisbeth             Det har nok været sådan, at Fogh Rasmussen har           It has been the case that Fogh Rasmussen has been
Rømer               været
Lisbeth   0:13:30   mere rigid på det her område og har været mindre         more rigid in this field and has been less flexible to
Rømer               tilbøjelig til at gå ind og lave nogle ændringer, som    go in and make any changes, which could cost the
                    for finansverdenen ville koste nogle penge.              finance world any money. Administrative burdens
                    Administrative        byrder    fra    bankerne     og   from the banks and the Central Securities
                    Værdipapircentralen. Så da Løkke bliver                  Depository. So, when Løkke becomes prime minister
                    statsminister, har man åbenbart håbet på, at han         there is an apparent hope that he would be more
                    ville være mere tilbøjelig til at                        inclined to
Lisbeth   0:14:00   støtte sådan et forslag, som virkelig var nødvendigt,    support such a proposal, which really was necessary,
Rømer               fordi det var et hul i den danske                        because there was a hole in the Danish dividend tax
                    udbytteskatteadministration.                             administration.




                                                                                  11
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 12 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                       English Translation                       Comment
Jesper              Om det her reelt gør en forskel ned gennem                Whether this actually makes a difference down
Tynell              systemet, at det før var Anders Fogh Rasmussen og         through the system remains to be seen, as it was
                    nu er Lars Løkke Rasmussen, der svinger taktstokken       Anders Fogh Rasmussen before and it is now Lars
                    som landets statsminister. Det fremgår ikke af            Løkke Rasmussen who are holding the baton as
                    dokumenterne. Måske kan det også påvirke                  Prime Minister of Denmark. This is not stated in the
                    situationen, at regeringen og Folketinget kort            documents. Perhaps it can also impact the situation,
                    forinden                                                  as the Danish government and the Danish
                                                                              Parliament,
Jesper    0:14:30   har vedtaget bankpakke II og bankpakke 2, der skal        adopted bank package II and bank package 2, shortly
Tynell              holde hånden under bankerne under finanskrisen,           before this, which shall protect the banks during the
                    og som blandt andet giver bankerne mulighed for at        financial crisis, and that also gives the banks, among
                    låne 100 milliarder kroner af staten. Men uanset          others, the option to borrow 100s of billions of
                    hvad, så får Finansrådets henvendelse nu ikke             kroner from the Danish state. But no matter what,
                    umiddelbart skatteminister Kristian Jensen fra            Finance Denmark’s request does not immediately
                    Venstre til at ryste på hånden. I en skriftlig            cause Minister for Taxation, Kristian Jensen from the
                    kommentar til bankernes seneste afvisning står            Left Party, to falter. In a written comment to the
                    ministeren nu fast på sit lovforslag.                     banks’ most recent rejection the minster stands firm
                                                                              on his legislative proposal.
Jesper    0:15:00   Han henviser til lovbemærkningerne, hvor i der            He refers to the preparatory comments, in which it
Tynell              eksplicit står, at loven skal gøre det muligt for ham     explicitly states that the law will make it possible for
                    at indføre bedre kontrol med refusion af udbytteskat      him to introduce better control over refunds of
                    til folk i andre lande, og at der hvert år er mellem en   dividend tax to persons in other countries, and that
                    og to milliarder skattekroner på spil, som udbetales      every year there are between one and two billion
                    i refusion af udbytteskat. Ministeren skriver:            DKK at stake, which are paid out as refunds of
                                                                              dividend tax. The Minister writes:
Male3               "Jeg er opmærksom på, at forslaget vil medføre            “I am aware that the proposal will involve some cost
                    nogle omkostninger for det depotførerne. Jeg er dog       to the custodians. However, I do not agree that this
                    ikke enig i, at dette ikke modsvares                      would not be matched
Male3     0:15:30   af nogen merværdi. Det vil forbedre Skats                 by any added value. It would improve the Danish Tax
                    administration af tilbagebetaling af udbytteskat."        Authority's administration of repayments of
                                                                              dividend tax.”



                                                                                   12
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 13 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                         English Translation                      Comment
Male4               Og der stemmes nu om lovforslagets endelige                 And now a vote is conducted on the legislative
                    vedtagelse. Afstemningen er startet.                        proposal’s final approval. The voting has begun.
Jesper              Herefter stemmer Folketinget om lovforslaget og             After this the Danish Parliament votes on the
Tynell              vedtager det stort set enstemmigt, og jeg afslutter         legislative proposal and almost universally adopts it,
                    afstemningen.                                               and I end the voting.
Male4               Jeg afslutter afstemningen. 109 stemte for, én imod.        I end the voting. 109 votes for, one against. None
                    Ingen hverken for eller imod. Lovforslaget er               neither for nor against. The legislative proposal is
                    vedtaget og vil nu blive sendt til statsministeren.         adopted and will now be sent to the Prime Minister.
Jesper    0:16:00   Selv om det kan lyde som en stor sejr for Lisbeth           Even though this might sound like a massive victory
Tynell              Rømer, Jette Zester og deres kolleger, så er det            for Lisbeth Rømer, Jette Zester and their colleagues,
                    foreløbig kun en symbolsk sejr efter mange års              it is still only a symbolic victory after many years of
                    sværdslag, nu har fået i hus.                               swordplay, which have now resulted in an
                                                                                agreement.
Jette               Det er en lille sejr, vi får der. Vi er ikke i mål endnu,   The victory here is a small one. We have not reached
Zester              men vi har et skridt på vejen.                              our goal yet, but we are making a bit of progress.
Jesper              For loven ændrer i sig selv ingenting. Den indeholder       Because the law does not change a thing. It simply
Tynell              blot den såkaldte ministerbemyndigelse, det vil sige        contains the so-called ministerial authority, which is
                                                                                to say,
Jesper    0:16:30   den bemyndiger bare ministeren til selv at bede             it simply authorises the minister to ask the banks to
Tynell              bankerne om tidligere at fortælle Skat, hvem der har        report to the Danish Tax Agency earlier, who has
                    fået udbetalt aktieudbytte og dermed reelt har              received a share dividend and has thus paid dividend
                    betalt udbytteskat.                                         tax.
Lisbeth             Jeg kan ikke huske den store eufori, fordi det var jo       I cannot remember a massive euphoria, because it
Rømer               en bemyndigelse til at fastsætte en anden frist, så         was an authorisation to establish another deadline,
                    der var jo ikke noget vundet umiddelbart ved loven.         so nothing immediate was won from the law. But
                    Men der var åbnet muligheder, som efterfølgende             opportunities were opened, which would
                    kunne blive brugt.                                          subsequently be used.
Jesper              Først hvis ministeren sætter sig ned                        Only after the minister sits down,
Tynell



                                                                                     13
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 14 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                        English Translation                      Comment
Jesper    0:17:00   og tager sin kuglepen frem og skriver under på en          takes out his ballpoint pen and signs the executive
Tynell              bekendtgørelse, der sætter tingene i værk, så vil det      order to put things in motion will it make a
                    gøre en forskel for Lisbeth Rømer og hendes                difference for Lisbeth Rømer and her colleagues.
                    kolleger. Altså hvis ministeren overhovedet skriver        That is, if the minister even signs it at all. Four
                    under. Fire måneder senere, da det er slut med sol         months later, when it is the end of sunny days and
                    og sommeren 2009, og efteråret er på vej, sætter           the summer of 2009, and autumn is on the way
                    Lisbeth Rømer sig således igen ved sin computer og         Lisbeth Rømer sits down at her computer again and
Jesper    0:17:30   skriver endnu et notat. Et notat, der denne gang           writes yet another note. A note that this time was
Tynell              bliver lagt helt op øverst til Skatteministeriets          addressed all the way to the top the Danish Ministry
                    departementschef. I det fire sider lange notat             of Taxation’s head of department. In the four-page
                    påpeger Lisbeth Rømer, at ministeren endnu ikke            long note, Lisbeth Rømer points out that the
                    har benyttet sin nye bemyndigelse til at kræve, at         minister has still not exercised his authority to
                    bankerne hurtigere fortæller hende og hendes               demand that the banks tell her and her colleagues
                    kolleger, hvem der bliver udbetalt aktieudbytte til.       more quickly who dividend pay-outs have been paid
                                                                               out to.
Lisbeth             Selv om lovforslaget er vedtaget, så er der grund til      Even though the legislative proposal has been
Rømer               stadig at advare om konsekvenserne                         adopted, there are still reasons to continue warning
                                                                               about the consequences
Lisbeth   0:18:00   af, at den ikke er benyttet endnu. Det skriver jeg så      of it still not having been used yet. I write this in a
Rømer               i et notat, for at man skal huske, at det er vigtigt, at   note, because we must remember that it is
                    man udnytter sin bemyndigelse.                             important that one exercises one’s authority.
Jesper              Hun både håber og anbefaler, at ministeren skriver         She points out in the note that she both hopes and
Tynell              under, pointerer hun i notatet og gentager, at det er      recommends that the minister signs it and repeats
                    et problem, at hun og hendes kolleger dagligt sidder       that it is a problem that she and her colleagues face
                    og udbetaler refusion af udbytteskat uden at vide,         daily and pay out refunds of dividend tax without
                    hvem aktionærerne er.                                      knowing who the shareholders are.
Female1             "Det har således ikke                                      “So, with respect to
Female1   0:18:30   i forbindelse med refusionerne været muligt at             the refunds, it hasn’t been possible to check whether
                    kontrollere, om den udenlandske aktionær reelt var         the     foreign     shareholders      actually  were
                    aktionær."                                                 shareholders.”



                                                                                    14
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 15 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                       English Translation                     Comment
Lisbeth             Vi har meget brug for at få oplysningerne tidligere.      We desperately need to have the information
Rømer               Så jeg håber på dette tidspunkt, at der hurtigt vil ske   earlier. So, I hope now, the authority will be used
                    en udnyttelse af den bemyndigelse.                        more quickly.
Jesper              Samtidig gør Lisbeth Rømer opmærksom på, at det           At the same time, Lisbeth Rømer points out that it
Tynell              kun vil være et skridt på vejen, at fremrykket            will only be one step on a long road, as the early
                    indberetning ikke i sig selv løser alt. Det               reporting does not solve everything. It
Jesper    0:19:00   løser kun delvist problemerne, skriver hun og             only solves a part of the problems, she writes, and
Tynell              anbefaler derudover, at samtlige udbyttemodtagere         recommends that all recipients of dividend pay-outs,
                    altså alle aktionærer fremover bliver indberettet til     which is to say, all shareholders, will be reported to
                    Skat.                                                     the Danish Tax Agency in future.
Lisbeth             Selv om vi får en fremrykket indberetning, så vil der     Even though we get an early reporting there will still
Rømer               alligevel være mange udenlandske aktionærer, som          be many foreign shareholders who are unknown to
                    er ukendte for os, fordi vi ikke kender navnet på         us, because we do not know their names.
                    dem.
Jesper              Lisbeth Rømer påpeger også her, at de såkaldte            Lisbeth Rømer also points out that the so-called
Tynell
Jesper    0:19:30   Omnibus-depoter skjuler de egentlige ejere for            Omnibus deposits hide the actual owners to the
Tynell              Skat, hvis en aktie ligger i et Omnibus-depot får hun     Danish Tax Authority, if a share is placed in an
                    og hendes kolleger kun oplyst, hvilken bank der har       Omnibus deposit, then she and her colleagues are
                    det enkelte Omnibus-depot, men får ikke at vide,          only informed about what bank holds the actual
                    hvem der i sidste ende ejer aktierne.                     Omnibus deposit but are not told who ultimately
                                                                              owns the shares.
Female2             "De udenlandske banker bruger Omnibus-depoter.            “The foreign banks use Omnibus deposits. There are
                    Det vil sige, at der er mange aktieejere i samme          many shareholders in the same account, which does
                    depot, hvilket ikke harmonerer med den danske             not harmonise with the Danish shareholding
                    struktur for aktiebesiddelser, som er etableret med       structure, which is established with the Central
                    Værdipapircentralen."                                     Securities Depository.”
Jesper              … skriver hun og peger på, at                             ....she writes and indicates that
Tynell




                                                                                   15
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 16 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                      English Translation                       Comment
Jesper    0:20:00   problemet er vokset og nu senest også er begyndt at      the problem has grown and has now also begun
Tynell              gælde for aktier, der ellers ligger i depot i Danmark.   applying to stocks that are otherwise kept in deposit
                                                                             in Denmark.
Female2             I 2008 outsourcede så vidt vides store danske banker     It is understood that in 2008 major Danish banks
                    deres aktieadministration til amerikanske banker.        outsourced their share administration services to
                    Nordea har solgt aktieadministrationen til JPMorgan      American banks. Nordea has sold the share
                    Chase og Nykredit bruger Mellon Bank New York. På        administration to JPMorgan Chase and Nykredit uses
                    møder med de danske banker, er det oplyst, at de         Mellon Bank New York. At meetings with the Danish
                    depoter, som administreres af de amerikanske             banks, we are informed that the deposits that are
                    banker i Danmark i VP                                    administrated by the American banks in Denmark in
                                                                             VP
Female2   0:20:30   står registreret med den amerikanske bank som ejer       are registered with the American bank as owner of
                    af depotet.                                              the deposit.
Jesper              Og også af den grund ved Lisbeth Rømer og hendes         This is also one of the reasons why Lisbeth Rømer
Tynell              kolleger ikke altid, hvem der reelt modtager udbytte     and her colleagues do not always know who is
                    af danske aktier.                                        receiving dividends from Danish shares.
Lisbeth             Vi kender kun navnet på den bank, som modtager           We only know the name of the bank who receives it
Rømer               det på vegne af en række uregistrerede udenlandske       on behalf of several unregistered foreign
                    aktionærer, og derfor kan vi ikke se, hvem der skal      shareholders, and therefore we sometimes cannot
                    have refusion nogen steder, og især                      see who should be paid the refund, and in particular
Lisbeth   0:21:00   kan vi jo ikke se, hvem der ikke burde få det.           we cannot see who should not receive it.
Rømer
Jette               Det er jo en problemstilling, vi har kendt til igennem   Well, it is a problem we have known about for many
Zester              mange år, men som er blevet større og større i og        years, but that has become bigger and bigger as
                    med flere og flere investerer i aktier og handler        more invest in shares and trade through foreign
                    igennem udenlandske fondshandler, fordi så har           brokers, because then you might also have a bit of
                    man måske også lidt på afstand fra skattevæsenet.        distance to the tax authorities. So, in this way it is a
                    Så på den måde, så er det jo et større problem, og       significant problem and we also call awareness to
                    det gør vi også opmærksom på her i et notat.             this here in a note.




                                                                                  16
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 17 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                     English Translation                     Comment
Jesper              Samtidig                                                 At the same time,
Tynell
Jesper    0:21:30   sker der noget i Skatteministeriets store bygning på     something happens at the Danish Tax Agency’s large
Tynell              havnefronten ud til Københavns Havn, altså øverst        building on the waterfront along Copenhagen
                    oppe i nærheden af ministeren. Noget der kan tyde        Harbour, which is to say at the very top close to the
                    på, at der ikke bare kan svindles, men rent faktisk      minister. Something that might indicate that not
                    også bliver svindlet med refusion af udbytteskat.        only can fraud be committed, but the tax agency can
                                                                             also be swindled with respect to refunds of dividend
                                                                             tax.
Carl                Der var nogle økonomer i Stavanger,                      There were several economists in Stavanger,
Helman
Carl      0:22:00   har siden lavet en undersøgelse, og medarbejderne        who then conducted an investigation and the
Helman              blev orienteret om det.                                  employees were informed about it.
Jesper              Carl Helmans kolleger i ministeriet har sat sig for at   Carl Helman's colleagues at the ministry have
Tynell              undersøge, hvor mange penge statskassen egentlig         committed themselves to investigating how much
                    får ind i skat fra aktionærer i andre lande, der ejer    tax money the Public Treasury is actually paid from
                    aktier i danske virksomheder. Til deres store            foreign shareholders that own shares in Danish
                    overraskelse, viser de første undersøgelser af de        companies. To their great surprise, the first
                    udenlandske aktionærer, ingen penge ligger               investigations of foreign shareholders show that
                                                                             there is no
Jesper    0:22:30   i den danske statskasse. Tværtimod ser det ud til, at    money in the Danish Public Treasury. On the
Tynell              statskassen ligefrem mister penge på udenlandske         contrary, it looks as though the Danish Public
                    aktionærer. Altså at Lisbeth Rømer og hendes             Treasury even loses money on foreign shareholders.
                    kolleger refunderer flere penge i udbytteskat til        So, Lisbeth Rømer and her colleagues refund more
                    udlandet, end der overhovedet kommer ind i Skat          money in dividend tax abroad than the Danish Tax
                    derfra. Da tallene bliver korrigeret og tjekket          Agency even receives from this. As the figures are
                    igennem, ser indtægterne ud til at være nul eller        corrected and checked through, the revenue looks
                    meget små og et enkelt år stadigvæk ligefrem at          to be zero or very small, and one single year even
                    være negativ. Altså                                      seems to be negative. This is




                                                                                  17
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 18 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                     English Translation                    Comment
Jesper    0:23:00   ikke en indtægt, men en udgift for statskassen. Mens     not a source of revenue, but an expense to the
Tynell              der i årene 2006 til 2008 er kommet omkring fire         Danish Public Treasury. But during the years from
                    milliarder kroner ind i udbytteskat fra udlændinge,      2006 to 2008, approximately DKK four billion in
                    så har Lisbeth Rømer og hendes kolleger samtidig         dividend tax has been received from foreigners, at
                    sendt næsten lige så mange penge den anden vej ud        the same time Lisbeth Rømer and her colleagues
                    af landet igen i refusion af udbytteskat. Det            have sent almost as much money the other way back
                    konstaterer skatteministeren nu sammen med de            out of the country in dividend tax refunds. The
                    Lisbeth Rømer og Jette Zester i endnu et notat om        Minister for Tax now ascertains this together with
                    sagen.                                                   Lisbeth Rømer and Jette Zester in yet another note
                                                                             about the case.
Female2             "Alt                                                     “All
Female2   0:23:30   i alt vurderes kildebeskatningen af udlændinge netto     in all, it is deemed that the withholding tax on
                    at bidrage med et relativt lille beløb, således at       foreign net only contributes with a relatively small
                    bidrage til den offentlige saldo direkte negativt i      sum, so that contributions to the Public Treasury
                    2006."                                                   were directly negative in 2006.”
Carl                I 2006 var der negativt provenu. Man refunderede         In 2006 the proceeds were negative. We refunded
Helman              mere i dansk udbytteskat til udlandet end man fik i      more in Danish dividend tax refunds abroad than we
                    Skat, og det kunne ikke passe, vel?                      took in at the Danish Tax Agency and this just could
                                                                             not be right. Or was it?
Jette               Der er ingen tvivl om, at der er noget galt et eller     There is absolutely no doubt that there is something
Zester                                                                       wrong
Jette     0:24:00   andet sted. Det må sige nogen noget i ledelsen           somewhere. Something needs to be said to
Zester              omkring udbetalinger i refusioner.                       someone in management about refund pay-outs.
Jesper              Hos Skats overordnede inde i Skatteministeriets          Danish Tax Agency superiors, inside the Danish
Tynell              departement ender lidt hovedregning da også med          Ministry of Taxation, end up doing some calculations
                    at få Carl Helman til at konkludere, at der er noget,    with Carl Helman concluding that there is something
                    der ikke stemmer. Selv om udenlandske aktionærer         that just is not right. Even though foreign
                    godt nok kan få refusion, så skal de i langt de fleste   shareholders can very well receive a refund, in most
                    lande rundt omkring i verden stadig betale 15            countries around the word they must still pay
                    procent i skat i Danmark, når de tjener penge på at      around 15 percent in tax in Denmark when they earn
                    få udbytte af danske aktier.                             money on dividends from Danish shares.


                                                                                    18
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 19 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                         English Translation                      Comment
Jesper    0:24:30   Derfor kan han ikke få det til at passe, at der stort set   Therefore, he cannot quite get things to fit together
Tynell              ingen penge kommer ind.                                     that there is basically no money coming in.
Carl                Der bliver betalt i Danmark 28 procent ind.                 In Denmark 28 percent is paid in. Foreign
Helman              Udenlandske aktionærer skal betale 15 procent. Det          shareholders must pay 15 percent. On what can be
                    vil sige det, der kan blive vurderet. Det er alene          assessed, that is. It is solely the difference between
                    forskellen mellem de to, altså 13 procent, og når det       the two, 13 percent that is, and when it then goes
                    så går i nul eller minus. Det hænger ikke sammen.           into zero or minus. It just does not make any sense.
                    Det er almindelig procentregning. Hvad er 28 minus          It is a common percentage. What is 28 minus 15? It
                    15? Det er 13. Der var nogle penge tilbage, og de var       is 13. There was some money left, and that money
                    der så ikke.                                                was not there.
Carl      0:25:00   Det kunne tyde på snyd.                                     That could point to fraud.
Helman
Jesper              At systemet rent faktisk gør det muligt at snyde,           The fact that the system makes it possible to commit
Tynell              uden at Lisbeth Rømer og hendes kolleger vil opdage         fraud, without Lisbeth Rømer and her colleagues
                    det, påpeger de derfor også flere steder i notatet.         being able to detect it, is also pointed out in several
                                                                                places in the note.
Female2             "I relation til dette kan det vække bekymring, at de        “With respect to this it can arouse suspicion. That
                    reelt set ikke har været i stand til at kontrollere, at     they actually have not been in a position to check
                    skatteydere, der ansøger om refusion, ikke allerede         that taxpayers who apply for a refund haven’t
                    en gang har modtaget refusion."                             already received a refund.”
Lisbeth             At vi ikke har mulighed for at se, om de,                   That we have not had the possibility to see whether
Rømer                                                                           those
Lisbeth   0:25:30   der søger om udbytterefusion, ikke allerede har fået        who apply for dividend refunds have not already
Rømer               udbytterefusion.                                            received a dividend refund.
Jesper              Da der stadig er lidt usikkerhed omkring tallene.           As there is still a bit of uncertainty surrounding the
Tynell              Blandt andet fordi aktionærer kan søge om refusion          figures. Among others, because shareholders can
                    flere år tilbage i tiden, så lyder den forsigtige, men      apply for refunds several years back in time, the
                    fortsat klare konklusion i notatet:                         cautious but still clear conclusion in the note is as
                                                                                follows:




                                                                                     19
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 20 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                       English Translation                    Comment
Female2             "Det kan ikke udelukkes, at der refunderes for meget      “It cannot be excluded that too much tax at source
                    kildeskat via den såkaldte refusionsordning."             is being refunded via the so-called refund scheme.”
Jette               Det kan ikke udelukkes,                                   It cannot be excluded,
Zester
Jette     0:26:00   at der er nogen, der får for meget og vil refundere til   that there are some who receive too much and want
Zester              de forkerte mennesker. Det skriver vi simpelthen, og      it refunded to the wrong people. We simply write
                    det gør jo endnu mere tydeligt, at det er                 this, and it makes things even more clear that is
                    bekymrende, at den udbytteadministrations                 worrying, that the dividend administration's refund
                    refusionspolitik, vi har, er så mangelfuld.               policy we have is so inadequate.
Jesper    0:26:30   Men bankerne prøver nu endnu en gang at                   But the banks try yet one more time to oppose the
Tynell              modsætte sig Skats forsøg på at gøre noget ved            Danish Tax Agency’s attempt to do something about
                    problemerne. Da de to notater bliver lagt op til          the problems. As the two notes were handed over to
                    Skatteministeriets departementschef i begyndelsen         the Danish Ministry of Taxation’s department head
                    af oktober 2009, reagerer han godt nok på sagen.          at the beginning of October 2009, he reacts to the
                                                                              matter.
Lisbeth             Men man fremlægger sagen for departementschef             But the case is presented to department head Peter
Rømer               Peter Loft, som beslutter, at                             Loft, who decides that
Lisbeth   0:27:00   intern revision skal kontrollere udbytteskat, fordi det   an internal audit will check the dividend tax because
Rømer               ikke kan udelukkes, at der er refunderes for meget.       it cannot be excluded that too much is being
                    Og det er jo det, vi har gjort opmærksom på hele          refunded. And that is what it is, we have called
                    tiden, at vi ved ikke, hvem der er aktionærer, og         attention to the whole time, that we do not know
                    derved er der selvfølgelig en risiko for, at der          who the shareholders are and thus, there is a
                    refunderes for meget.                                     naturally a risk of too much being refunded.
Jette               Det reagerer han jo så også lidt på med at sætte en       He reacts slightly by initiating an investigation.
Zester              undersøgelse i gang.
Jesper              Herudover prøver                                          In addition to this,
Tynell




                                                                                   20
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 21 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                       English Translation                      Comment
Jesper    0:27:30   embedsmænd i Skatteministeriets departement nu            an official at the Danish Ministry of Taxation now
Tynell              også at udnytte det vindue, der har åbnet sig politisk,   uses the political window that has opened, which is
                    altså at anvende den ministerbemyndigelse, det            to use the ministerial authority that they succeeded
                    med Forårspakke 2.0 lykkedes dem at få ind i loven.       in incorporating into law with the Spring package
                    Den 12. oktober 2009 offentliggør ministeriet             2.0. On the 12th of October 2009, the ministry
                    således et udkast til en bekendtgørelse, der vil          publishes a draft for an executive order that will
                    gennemføre det, som Lisbeth Rømer og Jette Zester         implement what Lisbeth Rømer and Jette Zester
                    i årevis har anbefalet: At pålægge bankerne løbende       have recommended for years: To order the banks to
                    at fortæller Lisbeth Rømer og hendes kolleger             tell Lisbeth Rømer and her colleagues
Jesper    0:28:00   i Skat, hvem der tjener penge på at få udbetalt           at the Danish Tax Agency on a continuous basis, who
Tynell              udbytte     af   børsnoterede        danske  aktier.      is paid out dividends from their shares in listed
                    Bekendtgørelsen har skatteminister Kristian Jensens       Danish shares. The executive order has Minister for
                    navn stående fra neden og mangler sådan set bare          Taxation, Kristian Jensen’s name listed at the bottom
                    lige hans underskrift for at træde i kraft.               and is only missing his signature for it to enter into
                                                                              force.
Carl                Og i første omgang skulle udmønte                         And in the first case it would translate into
Helman              ministerbemyndigelsen efter lovændring. Der var           ministerial authority following the legislative
                    det vindue stadig ikke åbent i det man gennemførte        changes. However, the window still was not open as
                    en ekstern høring med skærpede                            an external consultation was conducted with respect
                    indberetningsregler                                       to tightened reporting rules
Carl      0:28:30   for dansk udbytteskat.                                    for Danish dividend tax.
Helman
Jesper              Men selv om bekendtgørelsen nu ligger klar, og            But even though the executive order was now ready,
Tynell              ministeren med et pennestrøg kan skærpe                   and the minister can tighten the controls with one
                    kontrollen, så beder bankerne ham om ikke at skrive       stroke of a pen, the banks ask him not to sign it. In a
                    under. Finansrådet meddeler den anden november            letter to the ministry dated the second of November
                    2009 i et brev til ministeriet:                           2009, Finance Denmark communicates that:
Male5               "Indførelse af en månedlig indberetning af udbytter       “Introduction of monthly reporting of dividends
                    vil være en meget stor administrativ byrde for            would involve a significant administrative burden for
                    sektoren, da en sådan indberetning medfører               the sector, as such reporting would result in



                                                                                   21
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 22 of 38
                                                                  4-6


Speaker    Time                     Danish Transcription                                       English Translation                        Comment
Male5     0:29:00   en del ekstraarbejde. Finansrådet skal derfor            quite a bit of extra work. Finance Denmark therefore
                    opfordre til, at skatteministerens bemyndigelse ikke     encourages the Minister for Tax not to utilise its
                    udnyttes."                                               authority.”
Jette               Så svaret er nej også denne her gang. Selv om vi har     So, the answer is also no this time around. Even
Zester              fået en bemyndigelse til, at ministeren kan komme        though we have received the authority for the
                    med det, så er det jo så op til ministeren at sige, at   minister to order it, it is up to the minister to say that
                    nu er det alvor. Nu skal I kommet med de                 now things are serious. Now you must present the
                    oplysninger på et tidligere tidspunkt.                   information at an earlier point in time.
Jesper              Men det viser, at det har lange udsigter.                But it turns out that this is still a remote prospect.
Tynell
Jette               Ja, det viser sig, at det har lange udsigter.            Well, it turns out that this is still a remote prospect.
Zester
Jesper              På                                                       At
Tynell
Jesper    0:29:30   et møde i Skatteministeriets departement kort efter      a meeting in the Danish Ministry of Taxation
Tynell              gentager de største banker i Finansrådet deres           department shortly after, the most major banks in
                    modstand mod de skærpede regler for indberetning         Finance Denmark repeat their opposition to the
                    af aktionærer.                                           tightened rules for reporting shareholders.
Lisbeth             Departementet vil godt, men Finansrådet ved              The department wants it done, but Finance Denmark
Rømer               stadig ikke.                                             still does not.
Jesper              Ifølge bekendtgørelsen skal de nye regler træde i        According to the executive order the new rules were
Tynell              kraft med virkning fra 1. januar 2011, men det           to enter into force and be in effect from 1 January
                    kommer ikke til at ske. Skatteminister Kristian          2011, but this will not happen. The Danish Minister
                    Jensen skriver aldrig under.                             for Taxation, Kristian Jensen, never signs the
                                                                             document.
Carl                Jeg                                                      I
Helman




                                                                                  22
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 23 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                     English Translation                     Comment
Carl      0:30:00   fik et meget kritisk høringssvar fra Finansrådet, der    received a very critical consultation response from
Helman              bragte i erindring, at man havde det her omkring         Finance Denmark, who reminded that there was that
                    administrative byrder. Man udnyttede ikke den            thing with respect to administrative burdens. The
                    ministerbemyndigelse, som man faktisk havde. Og          ministerial authority that existed was not used. And
                    vinduet blev lukket igen.                                the window was shut yet again.
Jesper              Vi har forelagt Kristian Jensen alle de forhold, der     We have presented Kristian Jensen with all the
Tynell              vedrører ham i hans periode som skatteminister og        conditions that concern him in his term as Minister
                    stillede ham en række spørgsmål, men Kristian            for Taxation and asked him several questions, but
                    Jensen har ikke ønsket                                   Kristian Jensen did not wish
Jesper    0:30:30   at udtale sig om sagen på nuværende tidspunkt.           to comment on the matter at the current point in
Tynell              Om han overhovedet har fået forelagt                     time. Whether or not he has even had the executive
                    bekendtgørelsen til underskrift som minister             order presented for him to sign as minister is not
                    fremgår ikke af det materiale, jeg har haft adgang       indicated in the material, I have had access to, just
                    til, ligesom det heller ikke fremgår, om han har fået    as it does not state whether he has been encouraged
                    forelagt bankernes opfordring til, at han ikke skriver   by the banks not to sign.
                    under.
Jesper    0:31:00   Lisbeth Rømer og hendes kolleger presser under           Lisbeth Rømer and her colleagues now persevere
Tynell              alle omstændigheder nu ufortrødent på for at få lov      and put pressure on to obtain the information they
                    til at få de oplysninger, de mener, vil gøre det         believe will enable them to check the many dividend
                    muligt for dem at kontrollere de mange                   tax payments that have been paid out. Just one
                    udbetalinger af udbytteskat. Allerede en måned           month after the banks have asked the minister not
                    efter at bankerne har bedt ministeren om ikke at         to sign the executive order, Lisbeth Rømer once
                    skrive under på bekendtgørelsen, sætter Lisbeth          again takes
                    Rømer sig
Jesper    0:31:30   i december 2009 igen til tasterne.                       to the keyboard in December 2009.
Tynell
Lisbeth             Der bliver igen udarbejdet et notat af mig.              I drafted another note,
Rømer
Jesper              Og skriver endnu en gang klart og advarende:             in which I clearly wrote yet again warning that,
Tynell




                                                                                  23
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 24 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                      English Translation                     Comment
Female2             "Der er et kæmpe hul i forbindelse med                   “There is a massive hole associated with payments
                    udbyttebeskatningen."                                    of dividend tax refunds.”


Lisbeth             Og det er jo i hvert tilfælde ikke forkert.              And in any case, this was not wrong
Rømer
Jesper              Lisbeth Rømer giver notatet til Skats interne            Lisbeth Rømer gives the note to the internal auditors
Tynell              revision forud for de møder, som både hun og Jette       at the Danish Tax Agency ahead of the meetings that
                    Zester skal til med revisionen, der igen er sat til at   both she and Jette Zester will attend in conjunction
                    undersøge administrationen                               with the audit, which once again is set to investigate
                                                                             the administration
Jesper    0:32:00   af udbytteskat. Og endnu en gang påpeger Lisbeth         of tax on dividends. Yet once again Lisbeth Rømer
Tynell              Rømer, at hun og hendes kolleger ikke rigtig kan         points out that she and her colleagues cannot quite
                    komme nogen vegne, så længe de ikke aner, hvem           get anywhere if they do not know who the
                    aktionærerne er. For eksempel når aktierne ligger i      shareholders are. For example, when the shares are
                    Omnibus-depoter.                                         placed in Omnibus deposits.
Female2             "Problemet er, at der kan anmodes om refusion            “The problem is that refunds can be requested
                    flere gange for samme udlodning, og før der er           multiple times for the same distribution of profits,
                    betalt udbytteskat."                                     and before the dividend tax is paid.”
Jesper              … skriver hun til Intern Revision.                       ...she writes to the internal auditors.
Tynell
Jette               Og så holdt jeg møde med dem. Jeg bliver indkaldt        And then I held a meeting with them. I was asked to
Zester              til møde, hvor                                           attend a meeting where
Jette     0:32:30   jeg forklarer, hvordan indberetningsreglerne er, og      I explain what the rules for reporting are, how we
Zester              hvordan vi samarbejder med den finansielle sektor,       cooperate with the financial sector, and what
                    og hvilke udfordringer vi har haft, og at der bliver     challenges we have had, and that repayments are
                    tilbagebetalt i blinde, fordi de ikke har                being made blindly because they do not have the
                    oplysningerne på det tidspunkt, som de har brug for      information at the time when they need it.
                    dem.
Jesper              Og hvad gjorde I Intern Revision opmærksom på til        And what did you make internal audit aware of at
Tynell              disse møder?                                             these meetings?


                                                                                  24
                                     Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 25 of 38
                                                                  4-6


Speaker    Time                      Danish Transcription                                       English Translation                     Comment
Lisbeth             Men Intern Revision var jo fuldt ud klar over de            But internal audit was fully aware of the problems
Rømer               problemer, som er med                                       involved with the dividend tax administration,
                    udbytteskatteadministrationen
Lisbeth   0:33:00   af de huller, der er, som jo er forsøgt lukket i så         of the holes there are that have been attempted to
Rømer               mange år, uden at der er sket noget som helst.              be closed for so many years without anything at all
                                                                                happening.
Jesper              At der ikke er kontrol med refusionerne af                  The fact that there is no control over the repayments
Tynell              udbytteskat, fremgår også af referaterne fra                of dividend tax also appears in the meeting minutes.
                    møderne. Det fremgår også af den rapport, som               This also appears in the report that internal audit
                    Intern Revision efterfølgende sender op til                 subsequently sends up to the Department Head at
                    Skatteministeriets departementschef i maj 2010.             the Danish Ministry of Taxation in May 2010.
Lisbeth             De kommer med deres rapport, som                            The submit their report, which
Rømer
Lisbeth   0:33:30   til fulde giver os ret i, at det ikke er godt nok, at der   completely shows that we were right. That it is not
Rømer               mangler og mangler og mangler.                              good enough. That there are shortcomings, and
                                                                                shortcomings and shortcomings.
Jesper              Intern Revision påpeger for eksempel, at der kan gå         For example, internal audit points out that it can
Tynell              næsten et år, før bankerne og selskaberne                   take almost a year for the banks and companies to
                    indberetter, hvem der har fået udbytte af deres             report who has received dividend pay-outs from
                    aktier, og at Skat refunderer, før oplysningerne            their shares, and that the Danish Tax Agency issues
                    overhovedet er kommet ind. Og så gør Intern                 refunds before the information has even been
                    Revision også opmærksom på noget, der                       received. And internal audit also points out
                                                                                something that




                                                                                     25
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 26 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                     English Translation                      Comment
Jesper    0:34:00   senere viser sig at kan have kostet Danmark rigtig       later may prove to have cost Denmark quite many
Tynell              mange milliarder kroner i svindel med udbytteskat.       billions of DKK in dividend tax fraud. Namely, that it
                    Nemlig at det er svært at kontrollere, om de samme       is difficult to check whether the same shares have
                    aktier bliver brugt til at få udbetalt refusion fra      been used to have refunds paid out from the Danish
                    statskassen igen og igen. Mere end én gang per           Public Treasury repeatedly. More than once per
                    aktie, som der står i rapporten. Aktieudbytte til folk   share, as the report states. Dividend pay-outs to
                    i andre lande bliver nemlig ofte udbetalt til en bank,   people in other countries are usually paid out to a
                    som sender pengene videre til en anden bank, som         bank that sends the money further to another bank,
                    så sender dem videre. Igen                               which then sends the money further. Again
Jesper    0:34:30   og igen, indtil pengene havner hos aktiernes             and again, until the money ends up in the hands of
Tynell              retmæssige ejer, og i hvert led i den kæde kan           the rightful share owner, and in every link in the
                    bankerne udskrive en kvittering for, at der er           chain, the banks can print out a receipt showing that
                    udbetalt aktieudbytte en såkaldt udbyttenota. og         a share dividend has been paid out using a so-called
                    for hver udbyttenota man har, kan man gå til             statement of dividend, and for every statement of
                    Lisbeth Rømer og hendes kolleger og få udbetalt          dividend you have, you can go to Lisbeth Rømer and
                    refusion, forklarer hun.                                 her colleagues and get a dividend refund paid out,
                                                                             she explains.
Lisbeth             Som bilag skulle man vedlægge en udbyttenota,            As an appendix you can attach a refund statement,
Rømer               altså den nota, banken                                   that is the note the bank
Lisbeth   0:35:00   sender til vedkommende, når udlodningen                  sends to the person in question when the
Rømer               foretages. Men et udbytte kan gå gennem så               distribution of profits is done. But a dividend can go
                    mange banker, at man kan have tre, fire, fem             through so many banks that you may end up with
                    udbyttenotaer på samme aktiepost.                        three, four or even five refund statements for the
                                                                             same equity position.
Jesper              Og det åbner op for en form for svindel, som det         and this opens for a form of fraud, which later
Tynell              senere viser sig, at den danske statskasse kan have      become apparent that the Danish Public Treasury
                    mistet mange penge på. Penge, der altså                  can have lost quite a large amount of money from.
                    formodentlig er fosset ud gennem huller i systemet,      Money that has likely been haemorrhaged out
                    som Lisbeth Rømer og nu også Intern Revision             through holes in the system, which Lisbeth Rømer
                                                                             and now internal audit




                                                                                  26
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 27 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                     English Translation                        Comment
Jesper    0:35:30   gør opmærksom på i deres rapport her i foråret          also call attention to in their report here in the Spring
Tynell              2010, når revisionen skriver:                           of 2010, when the audit writes:
Male6               "Anvendelsen af Omnibus-depoter betyder, at der         “The use of Omnibus deposits means that more
                    udskrives flere udbyttenotater for den enkelte          refund statements are printed out for the individual
                    aktie, og at der ikke er kendskab til de reelle ejere   stocks, and that the actual numbers of shareholders
                    af aktierne, hvorfor refusion udbetales uden            are unknown, which is why refunds are paid out
                    dokumentation for ejerskabet og den faktiske            without documentation of the ownership and the
                    udlodning."                                             actual distribution.
Lisbeth             For hver transaktion udskrives der en udbyttenota.      A statement of dividend is printed out for each
Rømer               Da vi ikke kan se, hvem der er den egentlige ejer, så   transaction. As we cannot see who the actual owner
                                                                            is, then
Lisbeth   0:36:00   kan allerede det system af, at fire gange kan man       the system of four times we can almost correct.
Rømer               med næsten rette. Det er jo ikke rigtig, fordi der er   However, this is not correct, because there is only
                    kun en, der er aktien, men med en ægte                  one, there is the stock, but with a genuine dividend
                    udbyttenota kan man tilbage, selv om det ikke er        note, even though it is correct, get paid back what is
                    rigtigt. Få udbetalt det refunderede, beløb,            refunded, the amount, the audit of the dividend tax
                    refusionen af udbytteskatten og det, der                and that, which is (intelligible).
                    (intelligible).
Jesper              Men der er ikke meget nyt i, at der er problemer        But there is not much that is new, that there are
Tynell              med administrationen af udbytteskat. Det                problems concerning the administration of dividend
                                                                            tax. The
Jesper    0:36:30   ender revisionen med at konstatere ved at påpege,       audit ends up pointing out that three investigations
Tynell              at der sådan set i forvejen allerede er gennemført      relating to the administration of dividend tax have
                    tre undersøgelser af administrationen af                already been conducted without a follow-up being
                    udbytteskat, uden at der er sket en opfølgning på       conducted with respect to the investigations of the
                    undersøgelserne af de problemer, de tidligere           problems that were already flagged in prior
                    undersøgelser har påpeget. Intern revisions             investigations. Auditors from the internal audit refer
                    revisorer henviser blandt andet til en af sine egne     to, among others, one of their earlier investigations
                    tidligere undersøgelser og til den arbejdsgruppe,       and to the working group headed by Lisbeth Rømer
                    der med Lisbeth Rømer i spidsen allerede i midten       way back in the middle of the 00s drafted a
                    af nullerne udarbejdede et omfattende                   comprehensive



                                                                                 27
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 28 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                    English Translation                   Comment
Jesper    0:37:00   problemkatalog med forslag til løsninger på de         catalogue of problems with suggestions for solutions
Tynell              mange problemer.                                       to the many problems.
Lisbeth             Jeg synes, at de netop påpegede de ting, som jeg jo    They pointed out precisely those things that I had
Rømer               selv havde beskrevet i så mange år, og så ses det      described for so many years, and I do not see that
                    ikke, at der på nogen måde er fulgt op på de           many of the prior investigations that were launched
                    tidligere undersøgelser, som har været igangsat af     by the Danish Tax Authority on the matter have been
                    Skat på området.                                       followed up in any way.
Jesper              Derfor anbefaler Intern Revision heller ikke, at man   Therefore, the internal audit also does not
Tynell              nu starter forfra en gang til, men anbefaler           recommend starting from nothing once more but
                    derimod,                                               recommends the contrary.
Jesper    0:37:30   at man tager afsæt i det problemkatalog, som           That they build on the catalogue of problems that
Tynell              Lisbeth Rømer, Jette Zester og deres kolleger          Lisbeth Rømer, Jette Zester and their colleagues
                    allerede har lavet.                                    have already made.
Male6               "Intern Revision anbefaler, at der foretages en        “Internal audit recommends that a new is conducted
                    fornyet vurdering af den tidligere etablerede          on the previously established working group’s
                    arbejdsgruppes problemkatalog for udbytteskat."        catalogue of problems for dividend tax.”
Lisbeth             Vi læste jo med største entusiasme.                    Well, we read it with the greatest enthusiasm.
Rømer
Jette               Vi krydsede fingre og håbede på, at nu var der         We crossed our fingers and hoped that a hole was
Zester              banet et hul, at vi kunne komme og få lydhørhed        now paved so that we could get management to be
                    oppe i ledelse.                                        responsive.
Lisbeth             Nu var der måske                                       Now there was perhaps
Rømer
Lisbeth   0:38:00   en mulighed for at bryde igennem og få noget           an opportunity to break through and get something
Rømer               gennemført.                                            done.
Jette               Så tommer op for en stund.                             So, thumbs up for a little while.
Zester
Lisbeth             Det viser sig ikke at være tilfældet.                  But this does not prove to be the case.
Rømer


                                                                                28
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 29 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                      English Translation                     Comment
Jesper              Da Intern Revision afleverer sin rapport i maj 2010       When internal audit submits its report in May 2010
Tynell
Jesper              beslutter ledelsen at nedsætte endnu en                   management decides to appoint yet another
Tynell              arbejdsgruppe, der skal se på sagen, altså en gang        working group to investigate the matter, yet again.
                    til. Men det sker ikke foreløbig. Arbejdsgruppen          But this does not happen in the interim. The working
                    indkaldes ikke til møde det næste lille års tid, og det   group is not summoned to a meeting during the next
                    hele går mere eller mindre i stå, mens chef for helt      year, and everything is put-on hold, while the
                    oppe på departementchefniveau udveksler notater,          managers all the way up to department manager
                    og månederne går med at skrive om at begrænse             level exchange notes and months pass while they
                    arbejdsgruppens kommissorium. På de indre linjer          write about limiting the working group’s mandate.
                    og over for bankerne fastholder                           On the inner lines and toward the banks
Jesper    0:38:30   Lisbeth Rømer og Jette Zester imens de både håber         Lisbeth Rømer and Jette Zester maintain that they
Tynell              og forventer, at ministeren skriver under på              both hope and expect that the minister will sign the
                    bekendtgørelsen, så bankerne fra første januar            executive order so from the first of January 2011 the
                    2011 hurtigere skal indberette, hvem der modtager         banks will report who receives the share dividend
                    aktieudbytte. Men det kommer heller ikke til at ske.      more quickly. But this will not happen either. At a
                    På et møde med skattemyndighederne. Svar                  meeting with the Danish tax authorities, the banks
                    bankerne endnu en gang, at de vil få store                yet again respond that they would have massive
                    problemer med at håndtere løbende indberetning,           problems managing the continuous reporting stated
                    som der står i referatet. Og den nytiltrådte              in the report. And the newly appointed Minister for
                    skatteminister                                            Tax
Jesper    0:39:00   Troels Lund Poulsen fra Venstre skriver heller aldrig     Troels Lund Poulsen from the Left Party does not
Tynell              under på bekendtgørelsen. Om han overhovedet              sign the executive order either. Whether or not he
                    får forelagt bekendtgørelsen til underskrift, fremgår     has had the executive order presented for him to
                    ikke af de dokumenter, jeg har haft adgang til.           sign is not apparent from the documents I have had
                    Troels Lund Poulsen ønsker ikke på nuværende              access to. Troels Lund Poulsen does not wish to
                    tidspunkt selv at udtale sig om sagen. Da der i           comment on the matter at the present time. As
                    slutningen af 2010 fortsat ikke rigtig er sket noget,     nothing had still happened at the end of 2010,
                    skriver Lisbeth Rømer til Intern Revision og              Lisbeth Rømer writes to the internal audit and tells
                    fortæller, at den arbejdsgruppe, der skulle følge op      them that the working group that was to have
                    på revisionens rapport,                                   followed up the auditor’s report



                                                                                   29
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 30 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                      English Translation                      Comment
Jesper    0:39:30   endnu ikke er blevet bedt om at gå i gang. Tiden         still had not been asked to get started. Time passes
Tynell              går, og det bliver nytår og 1. januar 2011, altså den    and it becomes the new year and 1 January 2011 the
                    dag hvor bankerne ifølge bekendtgørelsen skulle          day when the banks should have been required to
                    have været pålagt at give Lisbeth Rømer og hendes        give Lisbeth Rømer and her colleagues at the Danish
                    kolleger hos skattemyndighederne de oplysninger          tax authorities the information about the
                    om aktionærerne, de mener, de har brug for. Hvis         shareholders they believe they need under the
                    ministeren altså havde skrevet under.                    executive order. Had the minister signed it, that is.
Lisbeth             Bankerne har hele vejen ikke haft lyst til det her. De   The banks have not wanted to go along with this the
Rømer               har hele tiden været imod og spændt ben.                 whole time. They have always been against it and
                                                                             tried to stand in the way.
Jesper    0:40:30   Derfor skriver Lisbeth Rømer i februar 2011 igen til     Therefore, in February 2011 Lisbeth Rømer once
Tynell              sine chefer i Skat.                                      again writes to her bosses at the Danish Tax Agency.
Lisbeth             Fra maj 2010 til februar 2011 sker der ikke rigtig       From May 2010 to February 2011 nothing much
Rømer               noget med udbytteskatten, så 15. februar 2011            happened with respect to the dividend tax, so on 15
                    udarbejder jeg et nyt notat.                             February 2011 I drafted a new note.
Jesper              Et notat, hvor hun forsøger at rydde bankernes           A note where she attempts to clear the banks
Tynell              indvendinger af vejen.                                   objections out of the way.
Lisbeth             Vi har jo lavet en masse løsningsforslag,                Well, we have produced loads of suggested
Rømer                                                                        solutions,
Lisbeth   0:41:00   men nu prøver vi på en lidt anden måde.                  but we now try things in a slightly different way.
Rømer
Jesper              På møder med Lisbeth Rømer og Jette Zester har           At meetings with Lisbeth Rømer and Jette Zester the
Tynell              bankernes organisation ikke alene fortalt, at            banks’ organisation has not just stated that they do
                    bankerne ikke ønsker at indberette, hvem der             not wish to report who receives share dividends at
                    modtager aktieudbytte på et tidligere tidspunkt. De      an earlier point in time. They have also said that they
                    har også fortalt, at de slet ikke kan nå det, og at de   just cannot manage this and that they need more
                    derfor har brug for mere tid til at lave rettelser i,    time to make corrections to this, writes Lisbeth
                    skriver Lisbeth Rømer i notatet.                         Rømer in the note.
Female2             " I et møde i departementet har bankverdenen             “In a meeting at the department, the banking world
                    udtalt, at bankerne har rettelser                        has stated that the banks have corrections


                                                                                  30
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 31 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                     English Translation                      Comment
Female2   0:41:30   til de depoter, som styrer udlodningerne, således at     to the deposits that control the allocation of
                    de ikke inden for den frist kan indberette               dividends, so that they are unable to report who
                    udbyttemodtagerne."                                      receives the dividends within the deadline.”
Lisbeth             Det var bankverdens opfattelse. Det var ikke muligt      That was the banking world’s opinion. This was not
Rømer               på grund af rettelser, så de skulle foretage.            possible because of corrections they would need to
                                                                             perform.
Jette               De siger jo, at de ville ikke kunne foretage             They are saying that they would not be able to
Zester              indberetningen.                                          conduct the reporting.
Lisbeth             Og hver gang, siger de, det kan de ikke, fordi deres     And every time they say that they cannot because
Rømer               data ikke er færdige på det tidspunkt, hvor vi gerne     their data is not ready at that point in time when we
                    vil have det. Så de afviser blankt at fremrykke og       would like to have it. So, they absolutely refuse to
                    være med                                                 press ahead and participate in
Lisbeth   0:42:00   til fremrykket indberetning.                             submitting early reporting.
Rømer
Jesper              Men bankernes forklaring undrer Lisbeth Rømer og         But the banks’ explanation makes Lisbeth Rømer and
Tynell              Jette Zester.                                            Jette Zester wonder.
Jette               Vi har holdt møde med den finansielle sektor i           We have held meetings with the finance sector at
Zester              Skatteministeriet, hvor vi sagde, hvad er det for        the Danish Ministry of Taxation, where we explained
                    nogle rettelser, der bliver foretaget. Aktieudbyttet     what types of corrections need to be made. The
                    er udbetalt, og hvis de har ændringer til det, så        share dividend is paid out and if they have changes
                    skulle de jo have nogle penge tilbage eller, hvad det    to this then they should want their money back too,
                    de retter i den periode, fordi vi har aldrig set nogen   or whatever it is that they correct during the period,
                    rettelser.                                               because we have never seen any changes.
Lisbeth   0:42:30   Hvis der skal ske rettelser efter modtagelse af          If changes are supposed to be made after share
Rømer               udbytteangivelse, bør det kun kunne ske i samråd         dividends have been paid out, shouldn’t these then
                    med Skat, og vi har aldrig set sådan en                  be made in consultation with the Danish Tax
                    ændringsanmodning.                                       Agency? Plus, we have never even seen such a
                                                                             change request.
Jesper              Det gør Lisbeth Rømer også klart i notatet til sine      Lisbeth Rømer also makes this clear in the note to
Tynell              overordnede.                                             her superiors.


                                                                                  31
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 32 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                     English Translation                     Comment
Female2             "Rettelser efter modtagelsen af udbytteangivelsen        “Corrections after receipt of the statement of
                    bør kun kunne ske i samråd med Skat."                    dividend should only be able to take place in
                                                                             consultation with the Danish Tax Agency.”
Lisbeth             Så derfor er der ingen grund til at de skal have frist   So therefore, there is no need for them to have a
Rømer                                                                        deadline
Lisbeth   0:43:00   udover udbytteangivelsesfristen.                         in addition to the dividend statement deadline.
Rømer
Jesper              Så ud over at gentage: "Vi har et problem i det her      So, in addition to repeating: “We have a problem in
Tynell              notat", så skriver du os dybest set. "Det kan ikke       this note,” you basically write, “We cannot allow for
                    passe, at bankerne har behov for at rette i tingene.     banks to have the need to fix things. Because they
                    Fordi det kan de ikke gøre, uden at vi er inde over."    can’t do that unless we involved.”
Lisbeth             Ja, det er nøjagtig det, vi mener. Det er                Yes, that is precisely what we mean. To my ears the
Rømer               fuldkommen mærkelig argumentation i mine ører.           argument is just very strange.
Jesper              Når bankerne hurtigt kan udbetale pengene til            When the banks can quickly pay out money to
Tynell              aktionærerne                                             shareholders
Jesper    0:43:30   og hjælpe selskaberne med at angive over for Skat,       and help companies by informing the Danish Tax
Tynell              hvor meget de samlet set skal indbetale i                Agency how much overall dividend tax they must
                    udbytteskat. Så må de også samtidig kunne                pay. So, at the same time they must also be able to
                    indberette, hvem de har udbetalt aktieudbytterne         report who they have paid out share dividends to.
                    til. Det tilføjer Lisbeth Rømer i notatet til sine       Adds Lisbeth Rømer in the note to her bosses and
                    chefer og anbefaler endnu engang, at ministeren nu       recommends yet again that the minister now finally
                    endelig bruger sin bemyndigelse og skriver under.        exercises his authority and signs under.
Jesper    0:44:00   Da den nye arbejdsgruppe langt om længe træder           When the new working group finally meets and, in
Tynell              sammen og i foråret 2011 mødes på Lisbeth Rømers         the spring of 2011, meets at Lisbeth Rømer’s office,
                    kontor, overvejer den også at anbefale, at               it also considers recommending that the minister
                    ministeren skriver under på en bekendtgørelse.           signs the executive order. And even though the
                    Også selv om gruppen nu endnu en gang bliver             group is informed about the banks’ opposition yet
                    informeret om bankernes modstand, fremgår det af         again, as indicated in a report.
                    et referat.




                                                                                  32
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 33 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                    English Translation                     Comment
Lisbeth             Igen får vi at vide fra departementet, at Finansrådet   Once again, we are told by the department that
Rømer               og storbankerne er imod.                                Finance Denmark and the major banks are opposed.
Lisbeth   0:44:30   Men vi bliver enige om, at vi fortsætter.               But we mutually agree that we will continue.
Rømer
Female2             "Alle kan vist se, at det er påkrævet, at der snart     “Everyone can certainly see that it is essential for
                    sker noget."                                            something to happen soon.”
Jesper              … skriver Jette Zester i en besked til Lisbeth Rømer    ...writes Jette Zester in a message to Lisbeth Rømer,
Tynell              mig og de andre medlemmer af arbejdsgruppen. Da         me and the other members of the working group.
                    arbejdsgruppen afleverer sin rapport i juni 2011,       When the working group submits its report in June
                    anbefaler den således endnu engang, at bankerne         2011, it recommends yet again that the banks are
                    bliver pålagt hurtigere at fortælle Skat, hvem          required to tell the Danish Tax Agency more quickly
                    aktionærerne er.                                        who the shareholders are.
Female2             "I forbindelse med refusioner vil viden om              “With respect to refunds, knowledge about who
                    udbyttemodtager sikre refusionens                       receives the dividends will ensure the accuracy of
                                                                            the refund
Female2   0:45:00   rigtighed."                                             .”
Jesper              … skriver arbejdsgruppen.                               ...writes the working group.
Tynell
Lisbeth             Vi fastholder vores ønske trods storbankernes           We stand by our request despite the objections from
Rømer               indsigelser.                                            the major banks.
Jesper              I mellemtiden har venstremanden Peter                   In the meantime, Peter Christensen from the Danish
Tynell              Christensen nu sat sig i stolen som skatteminister.     Left Party has now taken over the position as
                    Efter lidt over et år med at Troels Lund Poulsen på     Minister for Tax. After just over a year with Troels
                    posten. Men Peter Christensen skriver heller aldrig     Lund Poulsen in the post. But Peter Christensen
                    under på, at bankerne skal gøre det, de ikke ønsker     never signs under either, thus the banks are not
                    at gøre:                                                forced to do what they do not wish to do:




                                                                                 33
                                   Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 34 of 38
                                                                4-6


Speaker    Time                    Danish Transcription                                      English Translation                   Comment
Jesper    0:45:30   At fortælle Lisbeth Rømer og hendes kolleger            To tell Lisbeth Rømer and her colleagues who earlier
Tynell              tidligere, hvem der får udbetalt udbytte af danske      who is paid out dividends from Danish shares.
                    aktier. Om Peter Christensen i det hele taget har       Whether Peter Christensen has had the executive
                    fået forelagt bekendtgørelsen til underskrift,          order presented for him to sign is not apparent from
                    fremgår ikke af de dokumenter, jeg har haft adgang      the documents I have had access to. Peter
                    til. Peter Christensen oplyser selv, at han ikke har    Christensen states that he has not been presented
                    fået forelagt bekendtgørelsen. Det fremgår af           with the executive order. The documents indicate
                    dokumenterne, at spørgsmålet om bankernes               that the question concerning the banks’ handling of
                    håndtering af rettelser stadig ikke er afklaret, da     corrections still is not clarified, as Lisbeth Rømer
                    Lisbeth Rømer
Jesper    0:46:00   og resten af arbejdsgruppen skal mødes igen i           and the rest of the working group will meet again
Tynell              eftersommeren 2011. Lisbeth Rømer skriver inden         during the late summer of 2011. Before the meeting
                    mødet et notat til arbejdsgruppen, hvori hun            Lisbeth Rømer writes a note to the working group in
                    noterer, at det er arbejdsgruppens indstilling, at      which she notes that it is the working group’s
                    bankerne hurtigt må kunne indberette, hvem der          position that the banks must quickly report who has
                    har tjent penge på at få udbytte af deres aktier.       earned money from receiving dividends from their
                    Men på et møde i slutningen af august beslutter         shares. But at a meeting at the end of August, the
                    arbejdsgruppens medlemmer i første omgang kun           working group’s members initially decide just to try
                    at forsøge at få ministeren til at skrive under på      and get the minister to sign something that does not
                    noget, der ikke
Jesper    0:46:30   involverer bankerne. De beslutter, at Skat fra nytår    involve the banks. They decide that from the new
Tynell              kun skal have oplysninger om aktionærerne               year, companies who are not listed on the stock
                    hurtigere ind fra de selskaber, der ikke er             exchange must provide the Danish Tax Agency with
                    børsnoteret, og så satse på at få de børsnoterede       data concerning shareholders faster and to focus on
                    selskaber, som bankerne står for med på et senere       getting the companies who are listed on the stock
                    tidspunkt. Det giver mere tid til bankerne, og          exchange, and who the banks are responsible for,
                    Værdipapircentralen kan nå at lave deres                included later. This gives the banks more time and
                    computersystemer om. Og det giver Lisbeth Rømer,        the Central Securities Depository can now redo their
                    Jette Zester og resten af arbejdsgruppen mere tid til   computer systems. And it gives Lisbeth Rømer, Jette
                    at forholde sig til bankernes                           Zester and the rest of the working group more time
                                                                            to take a stand with respect to the banks’
Jesper    0:47:00   indvendinger, fremgår det senere af en                  objections, as stated in a later report.
Tynell              redegørelse.


                                                                                 34
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 35 of 38
                                                                 4-6


Speaker    Time                    Danish Transcription                                      English Translation                       Comment
Female2             "Når hjemmelen alene udnyttes for så vidt, angår        “When the legal basis is solely used in relation to
                    unoterede selskaber, skyldes det yderligere             unlisted companies, this is because of additional
                    overvejelser i anledning af indvendinger fra            considerations following objections from Finance
                    Finansrådet."                                           Denmark.”
Jette               Man træder lidt vande og Finansrådet og kommer          We tread water for a while and Finance Denmark
Zester              med sine indvendinger og skyder den lidt til hjørne.    raised its objections and slightly pushed it into the
                                                                            corner.
Jesper              I efteråret 2011 skriver embedsmændene således          In the spring of 2011, the officials write a draft for a
Tynell              udkast til en ny bekendtgørelse,                        new executive order,
Jesper    0:47:30   der ikke påvirker bankerne, men alene vedrører de       which does not impact the banks, but solely
Tynell              ikke-børsnoterede selskaber. En bekendtgørelse          concerns the unlisted companies. An executive
                    som en helt ny skatteminister, der efter et             order that a completely new Minister of Taxation,
                    folketingsvalg og et regeringsskifte i oktober 2011.    which after a Danish Parliamentary election and a
                    Nu hedder Thor Möger Pedersen fra SF, godt nok          change of government in October 2011 is now
                    ender med at skrive under på. Men det er altså ikke     named Thor Möger Pedersen from the Socialist
                    rigtig løser Lisbeth Rømer og hendes kollegers          People’s Party, and he quite rightly ends up signing
                    problemer med refusion af udbytteskat, fordi de         the executive order. But this does not quite solve
                    børsnoterede aktier stadig                              Lisbeth Rømer and her colleagues’ problems with
                                                                            refunds of dividend tax, because the listed shares
                                                                            still
Jesper    0:48:00   ikke er med, forklarer hun og Jette Zester.             are not included, she and Jette Zester explain.
Tynell
Jette               Det løser ikke de store udfordringer, som der er,       It does not solve the major challenges that exist
Zester              fordi de på de børsnoterede papirer.                    because they are on listed papers.
Lisbeth             Der hvor behovet er størst, sker der ingenting, fordi   Nothing happens where the need is greatest
Rømer               bankverdenen hele tiden har været imod, at det          because the banking world has opposed it
                    skulle ske. Det viser jo, at bankerne og                happening the entire time. It turns out that the
                    finansverdenen har en meget stor magt, og det er        banks and the finance world have quite a lot of
                    jo ganske klart, fordi de i forvejen baserer en meget   power and this is very clear, because they already
                    stor del                                                base a large part



                                                                                 35
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 36 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                      English Translation                      Comment
Lisbeth   0:48:30   af hele skattesystemet på oplysninger, som               of the entire tax system on information that comes
Rømer               kommer fra verden, fra realkreditten, fra den            from the world, from real-estate backed securities,
                    finansielle sektor på alle mulige måder. Så vi er alle   and from the financial sector in all ways possible. So,
                    sammen meget afhængige af denne her                      we are all highly dependent on this bank sector.
                    banksektor.
Jette               Det er jo så der, vi står nu. Ærgerligt, ærgerligt.      And that is where things stand now. Frustrating,
Zester                                                                       frustrating.
Lisbeth             Der bliver ikke nogen ændring eller hjælp i              There will be no change or help with regards to
Rømer               forbindelse med refusioner.                              refunds.
Jesper    0:49:00   Den afgørende armlægning med bankerne kommer             The final round of arm wrestling with the banks will
Tynell              således først til at finde sted                          only happen the
Jesper    0:49:30   året efter i 2012. Lisbeth Rømer, Jette Zester og de     year after in 2012. Lisbeth Rømer, Jette Zester and
Tynell              andre embedsmænd i arbejdsgruppen forsøger nu            the other officials in the working group now make
                    en sidste gang også at få de børsnoterede aktier         one final attempt to also have the listed shared
                    med. Altså dem bankerne administrerer. De tager          included. Those the banks administer that is. They
                    de relevante paragraffer for den bekendtgørelse,         take the relevant paragraphs for the executive order
                    der har ligget klar siden 2009, og som ingen             than has been ready since 2009 and that no minister
                    ministre har underskrevet. Og så kopierer de dem         has signed, and they quite simply copy them into a
                    ganske enkelt over i en ny bekendtgørelse. De får        new executive order. They also get the questions
                    herudover også afklaret og løst spørgsmålene
Jesper    0:50:00   og problemerne omkring de rettelser, bankerne            and problems clarified and solved concerning the
Tynell              har, forklarer Jette Zester.                             corrections the banks have, explains Jette Zester.
Jette               Så fandt de selv ud af at lave nogle ekstraordinære      Well, they figured out themselves how to make
Zester              kørsler, så de clearer det af, inden de overhovedet      some extraordinary runs, so they clear it up before
                    foretager udlodningen, så alle de der rettelser er på    they make any distributions whatsoever, so all those
                    plads.                                                   corrections are in place.
Jesper              Så forklare de endnu en gang bankerne i et notat,        So, in a note, they explain yet one more time to the
Tynell              en løbende indberetning af aktionærerne skal sikre,      banks that continuous reporting of shareholders will
                    at statens udbetalinger af milliarder af kroner i        ensure that the Danish State’s pay-outs of billions of
                    refusion af udbytteskat, sker                            kroner in refunds of dividend tax, is done



                                                                                  36
                                    Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 37 of 38
                                                                 4-6


Speaker    Time                     Danish Transcription                                        English Translation                       Comment
Jesper    0:50:30   på et korrekt grundlag, og skriver tydeligt til            on a correct basis and write clearly to the banks that
Tynell              bankerne, at det ikke er muligt at sikre i dag.            this is impossible to ensure today.
Female2             "Grundlaget for refusionerne er ikke tilgængeligt,         “The basis for refunds is not available until long after
                    før, længe efter at refusionen skal ske. Derfor skal       the refund should be made. Therefore, the
                    den løbende indberetning primært sikre, at                 continuous reporting must primarily be done to
                    grundlaget, der skal refunderes på, er tilgængeligt        ensure that the basis on which the refund will be
                    på tidspunktet for refusionen. Herved sikres en            made is available at the time of the refund. Thus,
                    korrekt refusion."                                         ensuring a correct refund.”
Jesper              Da den nye bekendtgørelse bliver sendt i høring,           When the new executive order is sent for
Tynell              skriver bankernes interesseorganisation,                   consultation, the banks interest organisation writes
Male7     0:51:00   "Finansrådet tilbage til Skatteministeriet, at det har     “Finance Denmark writes back to the Danish
                    det forstået. Skat har tidligere til Finansrådet oplyst,   Ministry of Taxation that they have understood this.
                    at formålet med den løbende indberetning er at få          The Danish Tax Agency has previously informed
                    afstemningsmulighed i forbindelse med refusion."           Finance Denmark that the purpose of the continuous
                                                                               reporting is to secure the ability to perform
                                                                               reconciliation in connection with refunds.”
Jesper              Men alligevel fastholder banksektoren alligevel sin        However, the banking sector still maintains its
Tynell              modstand mod løbende at fortælle Skat, hvem der            opposition to continuously telling the Danish Tax
                    får udbetalt udbytte af deres aktier. Og skærer nu i       Agency who receives dividends from their shares,
                    sit høringssvar modstanden helt ud i pap og skriver:       and now the opposition spells out its response to the
                                                                               consultation on paper, where it writes:
Male8     0:51:30   "Finansrådet har ved gentagende lejligheder gjort          “Finance Denmark has, on repeated occasions, made
                    Skat opmærksom på, at sektoren ikke ønsker at              the Danish Tax Agency aware that the sector does
                    foretage løbende indberetninger af udbytter.               not wish to conduct ongoing reports of dividends.
                    Synspunktet gentages i høringssvaret."                     The point of view is repeated in the response to the
                                                                               consultation.”




                                                                                    37
                                      Case 1:18-md-02865-LAK Document 535-8 Filed 02/15/21 Page 38 of 38
                                                                   4-6


Speaker     Time                     Danish Transcription                                  English Translation                     Comment
Jette                Det er den samme sværte, som man har kommet           It is the same response that they have produced for
Zester               med i en årrække. Det ville være en administrativ     many years. It would be an administrative burden for
                     byrde for dem. Men sat op imod vores argument         them. But, weighed up against our argument that
                     for, at udbytteadministrationen sad og udbetalte i    the dividend administration sat there and blindly
                     blinde, så forstod vi ikke rigtig det argument fra    paid out, we really could not understand the
                     pengeinstitutterne.                                   argument from the financial institutions.
Jesper     0:52:00   Vi har forelagt alle påstande vedrørende bankerne     We have presented all the claims concerning the
Tynell               og Finansrådet for Finans Danmark, som den            banks and the former Finance Council to Finance
                     finansielle sektors interesseorganisation hedder i    Denmark as the financial sector’s interest
                     dag. Finans Danmark har ikke kommet med               organisation is now called. Finance Denmark has not
                     indvendinger eller præciseringer hertil, men          presented any objections or clarifications with
                     bekræfter, at finanssektoren under forløbet har       respect to this, but confirms that the finance sector
                     været i kontakt med myndighederne og skriver:         has had ongoing contact with the authorities and
                                                                           writes:
Male9                "Her var det vigtigt for finansielle sektor, at et    “Here it was important for the financial sector that
                     eventuelt nyt system ikke skulle                      any new system would not
Male9      0:52:30   medføre massive administrative byrder, samt at der    result in massive administrative burdens, and that
                     blev værnet om kundernes data."                       customer data was safeguarded.”
Jesper               Det her er ”De hemmelige aktionærer”. Du har          This is “The secret shareholders.” You have listened
Tynell               lyttet til fjerde afsnit: ”Bankerne stritter imod”.   to the fourth episode: “The banks are resisting.”
                     Signe Mansdotter har klippet og komponeret musik      Signe Mansdotter has edited and composed the
                     sammen med Marie Kildebæk,                            music together with Marie Kildebæk,
Jesper     0:53:00   Jens Vithner er redaktør. Karen Damsgaard             The editor is Jens Vithner. Karen Damsgaard
Tynell               Sørensen og Alberte Zacho har været i redaktion.      Sørensen and Alberte Zacho have been in the
                     Morten Runge har indlæst citater, og jeg har          editorial office. Morten Runge has read the quotes
                     tilrettelagt og skrevet manuskript. Mit navn er       and I have organised and written the manuscript. My
                     Jesper Tynell.                                        name is Jesper Tynell.
P1 Outro             Du kan høre flere på P1-podcasts i DR's Radio App.    You can listen to more P1 podcasts in DR's Radio
Speak                Det giver mening.                                     App. It makes sense.




                                                                                38
